Citation Nr: 1128790	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2008 VA Form 9 the Veteran requested a video conference hearing before the Board at the RO.  The Veteran's representative further noted the Veteran's desire for a personal video conference hearing before a member of the Board in the October 2008 Statement of Representative in Appeals Case (in lieu of VA Form 646).  There is no evidence that the request for a video conference hearing before the Board at the RO has been met or that the Veteran has withdrawn such request.  

In light of such circumstances, the Board concludes that there is an outstanding request for a video conference hearing before the Board at the RO.  As such hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a video conference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at the RO.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


